UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7218


LARRY JAMES TYLER,

                     Plaintiff - Appellant,

              v.

TONEY CHAVIS; PATRICIA RAY; JAMES HUDSON; WADELL COE;
ROSENA JAMES,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Mary G. Lewis, District Judge. (9:21-cv-01233-MGL-MHC)


Submitted: October 14, 2021                                     Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry James Tyler, Appellant Pro Se. Jerome Scott Kozacki, WILLCOX BUYCK &
WILLIAMS, PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry James Tyler seeks to appeal the magistrate judge’s order denying Tyler’s

motion to appoint counsel in his 42 U.S.C. § 1983 action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Tyler seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2